THE action is by Ray James, a judgment creditor, to set aside a deed of conveyance of real estate made to Grace M. Heaney by the judgment debtors Jennie A. Myers and E. H. Myers, on the ground that the same was made by the grantors with intent to delay, hinder and *Page 428 
defraud their creditors including the plaintiff. Issues of fact were joined by the answers of the defendants to the complaint and by plaintiff's replication to their answer. Evidence of both parties was heard; that for plaintiff tending to establish the allegations of his complaint; that for the defendants to support the averments of their answer. The court's findings of fact were for the defendants based upon which judgment for the defendants, with their costs, was rendered and plaintiff is here with his writ.
It was essential for the plaintiff, under the issues, to show, among other things, not only the alleged fraudulent intent of the defendants, grantors, Mrs. Myers and her co-defendant, but also knowledge thereof or participation therein of their grantee, Mrs. Heaney. Upon evidence more or less conflicting, the trial court found the issues for the defendants. It would serve no useful purpose to analyze or comment upon the evidence. Our examination of it discloses that the court's findings of fact rest upon substantial grounds. The trial court was in much better position than we are to determine the credibility of the witnesses and as its findings in favor of the defendants are supported by substantial evidence we cannot, under our established rule, interfere therewith. Plaintiff's case does not fall within any exception to this general rule as to the duty of a reviewing court in such circumstances. The judgment is therefore affirmed.
MR. CHIEF JUSTICE DENISON, MR. JUSTICE ADAMS and MR. JUSTICE BUTLER concur. *Page 429